Filed 8/28/20 Marriage of Miller CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

In re Marriage of HAYLEY and                                     B290473
MICHAEL MILLER.
________________________________                                 (Los Angeles County
                                                                 Super. Ct. No. BD633732)
HAYLEY MILLER,

         Respondent,

         v.

MICHAEL MILLER,

         Appellant.


     APPEAL from orders of the Superior Court of Los Angeles
County, Dianna J. Gould-Saltman, Judge. Affirmed.

         Michael Miller, in pro. per., for Appellant.

     Law Offices of Judith R. Forman, Judith R. Forman;
Schumann│Rosenberg, Kim Schumann, Jeffrey P. Cunningham
and Bradley R. Mathews for Respondent.

                                    _________________________
      Appellant Michael Miller (Michael) raises several claims of
error on appeal. We decline to consider any of these arguments,
finding Michael has forfeited them, failed to provide adequate
evidence and legal authority in support of them, or has raised
issues outside our scope of review.

      FACTUAL AND PROCEDURAL BACKGROUND
A.    Background Information
      Michael and Hayley married on September 2, 2000.1 They
have two children.
      On January 21, 2016, Hayley filed a petition for dissolution
of her marriage in Los Angeles Superior Court, case No.
BD633732. On April 28, 2016, Michael filed a response.
A review of the case summary confirms this was a highly
contentious dissolution case since its conception.
B.    Underlying Dissolution Action
      On March 26, 2018, Michael filed a request for order (RFO)
seeking payment by Hayley of $150,000 in attorney fees and costs
and $50,000 in expert fees and costs.2 On April 26, 2018, the
court held a hearing on the RFO. On June 12, 2018, the court
issued its decision, which addressed several issues:
      a)     Michael’s RFO for attorney and expert fees was
             denied.


1    Because the parties share the same last name, we refer to
them by their first names to avoid confusion.
2     The eight volumes of appendixes prepared by the parties
omit the operative RFO filed by Michael, Hayley’s responsive
opposition, and any reply.




                                2
      b)    The parties’ former family residence in Bel Air
            (Bellagio House) was to be listed for sale. The parties
            were to cooperate with each other concerning the
            listing and sale of Bellagio House.
      c)    The net proceeds derived from the sale of Bellagio
            House (after outstanding balances paid) were to be
            deposited into Hayley’s attorney’s trust account and
            disbursed pursuant to the parties’ stipulation or
            further court order. The parties’ claims about the
            division of sale proceeds were reserved until trial.
      Meanwhile, on May 4, 2018, Hayley had filed an ex parte
application for orders enforcing earlier orders of the court.3 A
hearing was held on Hayley’s ex parte application on May 18,
2018. The court made the following orders:
      a)    Michael may choose an agent/broker from the two
            proposed by Hayley; if he did not respond by a certain
            deadline, then Hayley may select the agent/broker
            with whom to list Bellagio House.
      b)    The designated agent may be allowed to enter
            Bellagio House with 24 hours’ notice by email to both
            parties; both parties may be present and have a third
            party present. Michael was ordered not to interfere
            with the agent’s walkthrough.
      c)    Parties were ordered to meet and confer to facilitate
            any repairs to Bellagio House to effectuate its sale.
      d)    Net proceeds of the sale of Bellagio House shall be
            deposited into Hayley’s attorney’s trust account; no


3     Again, the record on appeal does not include Hayley’s ex
parte application and Michael’s responsive opposition.




                                3
            funds are to be disbursed without agreement of
            parties or by order of the court.
      e)    Michael was ordered to maintain the property in good
            condition.
      f)    The issue of attorney fees incurred by Hayley in
            connection with the sale of Bellagio House was
            reserved for trial.
C.    Notices of Appeal
       On May 24, 2018, Michael filed a notice of appeal of the
trial court’s May 18, 2018 order on Hayley’s ex parte application
regarding the sale of Bellagio House. A few weeks later, on June
20, 2018, Michael filed another notice of appeal—this time from
the trial court’s order dated June 12, 2018, regarding the court’s
denial of Michael’s request for attorney and expert fees and costs,
and further orders regarding the sale of Bellagio House.
       Nearly six months later, on November 2, 2018, Michael
requested dismissal of the appeal filed May 24, 2018; on
November 6, 2018, this court granted Michael’s request.
       We note Michael’s appeal filed June 20, 2018 was also
dismissed in July 2019 for failure to timely file an opening brief;
we reinstated this appeal on August 20, 2019. Thus, Michael’s
notice of appeal filed June 20, 2018 from the trial court’s June 12,
2018 order is the only remaining appeal before us.
D.    Related Defamation Action
       After Hayley filed the dissolution petition, Michael filed a
civil complaint for defamation and other torts against Hayley and
several of her family members and friends. The complaint was
filed on September 29, 2017 in Los Angeles Superior Court, case
No. SC128169. Michael alleged Hayley and the other named




                                 4
defendants targeted Michael with a “multitude” of unfounded and
baseless claims of child abuse which caused the Los Angeles
Police Department and Los Angeles County Department of
Children and Family Services to formally investigate him. In
that case, the trial court awarded Hayley $198,310 in attorney
fees and costs as the prevailing party on an anti-SLAPP motion
she had filed in response to Michael’s complaint. On January 24,
2019, Michael filed a notice of appeal (B296053) challenging that
order. The January 24, 2019 appeal has since been dismissed.

                         DISCUSSION
       We are mindful Michael is representing himself on appeal;
he “is to be treated like any other party and is entitled to the
same, but no greater consideration than other litigants and
attorneys.” (Barton v. New United Motor Manufacturing, Inc.
(1996) 43 Cal.App.4th 1200, 1210.) He is thus bound to follow
fundamental rules of appellate review, including: “[I]t is a
fundamental principle of appellate procedure that a trial court
judgment is ordinarily presumed to be correct and the burden is
on an appellant to demonstrate, on the basis of the record
presented to the appellate court, that the trial court committed
an error that justifies reversal of the judgment.” (Jameson v.
Desta (2018) 5 Cal.5th 594, 608–609.) “ ‘All intendments and
presumptions are indulged to support it on matters as to which
the record is silent, and error must be affirmatively shown.’ ”
(Denham v. Superior Court (1970) 2 Cal.3d 557, 564.) To
overcome this presumption, an appellant must provide a record
that allows for meaningful review of the challenged order. (Foust
v. San Jose Construction Co., Inc. (2011) 198 Cal.App.4th
181, 187.)




                                5
       There are three major problems with Michael’s briefing
which preclude us from entertaining his arguments on appeal.
First, he argues issues that are not part of the June 12, 2018
order in the dissolution action which is the order on appeal here.
Second, he fails to include relevant pleadings necessary for our
review of issues relevant to the order on appeal. Third, he fails to
present adequate legal discussion and cogent argument referring
to relevant evidence and the appellate record in general,
resulting in a waiver of his arguments.
       We address each of Michael’s arguments in the order they
were raised in his opening brief.
       First, Michael argues “in the defamation appeal . . . , any
and all orders, rulings and judgments of Judge Gould-Saltman
are and were void abinitio, because she should have disqualified
herself or been disqualified. Accordingly, she could not be fair
and impartial to appellant.”
       In his opening brief, Michael asserted that the dissolution
action and defamation action were consolidated by this Court.
We have not ordered consolidation of any appeals, as we have not
been provided a stipulation to consolidate, nor have we received a
noticed, written motion to consolidate by Michael, per California
Rules of Court, rule 8.54.
       Later, in his reply brief, Michael “concedes that his appeal
from the Defamation Action has been dismissed, and is no longer
at issue.” It appears Michael erroneously believed the two
actions (defamation case and dissolution case) were consolidated
at the appellate level, merely because the two actions were
deemed “related” at the trial level and were both “assigned to
Judge Dianna Gould-Saltman in family law.” The defamation




                                 6
action is not part of this appeal and we decline to consider issues
pertaining to it.
       Second, Michael argues “the defamation case was not a
related case to the divorce and custody litigation” and that the
lower court erred in ruling the two were related. The trial court’s
order relating the defamation and dissolution actions was not
part of the court’s June 12, 2018 order on appeal now. This is
outside the scope of our review.
       Michael’s third and fourth arguments are similarly outside
the scope of our review, as he argues the merits of Hayley’s anti-
SLAPP motion filed in the defamation action and the resulting
attorney fees award to Haley.
       We summarize Michael’s fifth, sixth, and seventh
arguments, which we reject below. He contends the August 17,
2018 judgment entered by the lower court in the dissolution
matter “is manifestly unfair and should be modified by this
honorable Court of Appeal based upon good cause and in the
interests of justice and equity.” He next contends the lower court
erred in awarding to date approximately $800,000 in attorney
fees and costs to Hayley especially given what he calls Hayley’s
“superior economic situation.” And finally, Michael argues it was
“unlawful, improper and reversible error” for the trial court’s
failure to properly factor in Michael’s substantial separate
property contribution and monies concerning the Bellagio House.
       Michael’s brief is deficient and fails to reasonably assist
this court in our understanding of the facts or analysis of the
final three arguments he raises in this appeal. Furthermore,
some of his arguments arise from a judgment and orders once
again not properly before us. Michael repeatedly refers to
evidence that was not provided as part of the appellate record, in




                                 7
contravention of California Rules of Court, rule 8.204(a)(1). It is
the appellant’s burden on appeal to produce a record “ ‘which
overcomes the presumption of validity favoring [the] judgment.’ ”
(Webman v. Little Co. of Mary Hospital (1995) 39 Cal.App.4th
592, 595.) Failure to provide an adequate record requires that
the issue be resolved against the appellant. (Maria P. v. Riles
(1987) 43 Cal.3d 1281, 1295; see Oliveira v. Kiesler (2012)
206 Cal.App.4th 1349, 1362.)
       Further, Michael makes generalized and conclusory legal
statements throughout his brief, seldom referring to the record
before us, and not referring to specific evidence relevant to our
consideration of his allegation that the lower court “erred in law
and fact” and committed “unlawful, improper and reversible
error.” It is not this court’s task to search the record for evidence
that supports a party’s factual statements, and we may disregard
statements not supported by proper citation or reference to the
record. (In re Marriage of Tharp (2010) 188 Cal.App.4th 1295,
1310, fn. 3; Regents of University of California v. Sheily (2004)
122 Cal.App.4th 824, 826, fn. 1.)
       Most importantly, Michael failed to provide as part of the
appellate record the underlying operative RFO filed March 26,
2018, Hayley’s responsive opposition, and any reply thereto. If
the record does not include all of the evidence and materials the
trial court relied on in making its determination, we will not find
error. (Haywood v. Superior Court (2000) 77 Cal.App.4th
949, 955.)
       An appellant who does not provide adequate legal authority
and analysis to support a contention forfeits that contention.
(Ewald v. Nationstar Mortgage, LLC (2017) 13 Cal.App.5th
947, 948; Nielsen v. Gibson (2009) 178 Cal.App.4th 318, 324.)




                                 8
Here, Michael has failed to offer reasoned analysis of and
authority for his last three issues.
      For instance, he argues the lower court erred by failing to
give proper credit to Michael for his separate property
contributions to the Bellagio House “add[ing] up to $1.9 million.”
He argues the trial court committed reversible error by only
allowing in “a few invoices” regarding his out of pocket
expenditures towards the remodeling and reconstruction of the
house. He refers to his calculations from July 2018, where he
believed he is owed “the sum of $1,645,523.09” from Hayley.
He then summarily argues: “[T]he court did not give proper
weight and credit to his separate property payments and
contributions. . . . Appellant should [not] come out of this
regrettable legal case like one of the characters in the divorce
film, War of the Roses.”
      However, all of these arguments had but one reference to
the record, with no reference to specific reasons why he believes
the court erred. These are vague, conclusory, and generalized
arguments without evidentiary or legal foundation. Further,
while Michael refers to five volumes of reporter’s transcripts in
his brief, a review of the record in the present appeal shows these
transcripts are not before us and were filed in the related appeal
B296053. We treat an issue or argument as waived “ ‘ “[w]hen an
appellant fails to raise a point, or asserts it but fails to support it
with reasoned argument and citations to authority.” ’ ” (Cahill v.
San Diego Gas & Electric Co. (2011) 194 Cal.App.4th 939, 956.)
“The absence of cogent legal argument or citation to authority
allows this court to treat the contentions as waived.” (In re
Marriage of Falcone & Fyke (2008) 164 Cal.App.4th 814, 830; see
also Cal. Rules of Court, rule 8.204(a)(1)(B) [“support each point




                                   9
[in a brief] by argument and, if possible, by citation of
authority”].)
       Based on the foregoing, we find the arguments waived. The
trial court’s June 12, 2018 orders are affirmed.
       Two final notes.
       First, Hayley has asked us to sanction Michael for filing a
frivolous appeal. We decline to go so far as to call this a frivolous
appeal and deny the request.
       Second, Hayley asked us to clarify and/or reconsider our
order of July 24, 2020 where we held: “The issues from the appeal
filed March 4, 2019 will not be argued in the present appeal . . .
as it is not a part of B290473.” Hayley contends this was “an
inadvertent error, as the only issues which are actively before the
Court at this time are issues related to the . . . [March 4, 2019]
appeal of the Judgment and Further Judgment.” In support, she
raised the fact that Michael’s opening brief addresses the issues
pertaining to his March 4, 2019 appeal.
       We disagree and find there was no error. Throughout the
span of about a year, Michael filed multiple notices of appeal
from two related Los Angeles Superior Court cases—the
dissolution case and defamation case—which resulted in two
appeals. Michael filed two notices of appeal from the dissolution
matter in 2018, and those formed part of B290473. Michael filed
two notices of appeal in 2019 (one from the defamation case and
one from the dissolution case), and those formed part of B296053.
       It does not matter whether Michael briefed the issues
pertaining to the March 4, 2019 appeal in his opening brief.
What matters is which issues are properly before us in the
present appeal. As already noted, the notices of appeal filed May
24, 2018 and June 20, 2018 formed part of the present appeal; as




                                 10
the May 24, 2018 appeal was voluntarily dismissed by Michael,
only the issues raised in the June 20, 2018 appeal are properly
before us.

                        DISPOSITION
     The orders are affirmed. Costs awarded to respondent
Hayley Miller.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                    STRATTON, J.

We concur:



     BIGELOW, P. J.




     WILEY, J.




                               11